Title: To George Washington from Henry Knox, 9 August 1793
From: Knox, Henry
To: Washington, George



Sir.
War Department, 9th August 1793.

I have the honor to submit to you, several letters from Major General Wayne, dated the 20th of June, and the 2d and 10th of July last, with enclosures.
As some measures may be to be taken in consequence of these letters, I will have the honor to wait upon you, for that purpose, at 8 o’clock to morrow morning.
I have also the honor to enclose the copy of a letter from Wm Wilson to James Brison Esqr: dated Detroit 8 July 1793, and which was transmitted to me by Major Craig from Pittsburg. I have the honor to be Sir, with the greatest respect, Your most obedt Servt

H. Knox

